PER CURIAM.
The petition for writ of habeas corpus for'belated appeal is granted. Petitioner shall be allowed a belated appeal from the order denying defendant’s repetitive motion for post-conviction relief rendered on June 28, 2001, in Duval County Circuit Court case number 95-12695-CF. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. RApp. P. 9.141(c)(5)(D).
PETITION GRANTED.
ERVIN, VAN NORTWICK and BROWNING, JJ., concur.